Citation Nr: 1715419	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type 2, with associated erectile dysfunction, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

The issue of entitlement to service connection for an eye disability was raised by the Veteran in his August 2010 Notice of Disagreement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Outstanding Records

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, the AOJ obtained treatment records from (1) the Biloxi VAMC dated from August 2009 to December 2009 and from January 2014 to October 2016; (2) the Tuscaloosa VAMC dated in May 2009; (3) the Augusta VAMC dated from December 2014 to January 2015; (4) the Los Angeles VAMC dated from January 2015 to June 2015; and (5) the Shreveport VAMC dated from May 2007 to August 2009.  However, there are no VA treatment records on file dated from January 2010 to December 2014.  Moreover, a November 2010 screen print shows that the Veteran received care at the Jackson VAMC in 2004, the Heartland-West VAMC in 2008, the Central Alabama VAMC in 2010, the Palo Alto VAMC in September 2004, and the San Diego VAMC in 2008.  There is no indication that any of these records were requested.  Records dating back to 2004 are relevant to the Veteran's hypertension claim because the record reflects he was diagnosed with hypertension around that time.  

Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dated from 2004 to the present from the VAMCs listed above.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment for his diabetes mellitus and hypertension, any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

The record also reflects that there may be outstanding private treatment records.  In this regard, VA treatment records from September 2014 and June 2015 show that the Veteran's diabetes is managed by a non-VA endocrinologist.  A January 2016 VA treatment record shows that the Veteran was seen at a non-VA hospital after a car accident.  During the Veteran's Board hearing, he testified that a recent car accident was due to a spike in blood sugar and blood pressure.  Thus, these records are relevant.  Finally, an August 2016 VA treatment record notes that the Veteran "stayed overnight in observation at Keesler for acute kidney injury."  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.  

Increased Rating for Diabetes

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his diabetes mellitus with erectile dysfunction in June 2014, almost three years ago.  Since that examination, the record reflects that the Veteran's diabetes mellitus may have increased in severity.  Specifically, at the November 2016 hearing, the Veteran testified to that he wrecked his automobile due to blacking out due to high blood sugar.  Additionally, VA treatment records dated after September 2014 indicate that the Veteran's A1C was increasing, that his diabetes was "uncontrolled," and that his medications were regularly increased.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus with erectile dysfunction.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Service Connection for Hypertension

The Veteran contends that his hypertension is caused or aggravated by his service-connected diabetes.  

The Veteran was afforded a VA examination in November 2009.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's hypertension was less likely as not caused by diabetes.  The examiner indicated that the Veteran's hypertension was diagnosed five years prior, in 2004.  The examiner noted that the Veteran was a consistent cocaine user from 1983 to 2001 and that "[t]here is a well documented causal relationship between cocaine and hypertension with cocaine being a cause to produce hypertension."  The examiner also noted that "[h]ypertension may be caused by longstanding uncontrolled diabetes and it is documented that the patient was first diagnosed with diabetes in 1993 which was 16 years ago."  The examiner further indicated that hypertension resulting from diabetes is generally related to "insulin resistance and/or severe kidney disease or renal insufficiency which results in increased resistance."  The examiner noted that "[t]here appears to be a direct linear relationship between the incidence of hypertension and severity of diabetes."  The examiner then noted that between 2002 and 2004, the Veteran's blood sugar was as high as 363 and his glycosylated hemoglobin was as high as 11.7, while in 2009, the Veteran's blood sugar was 226 and his glycosylated hemoglobin was 9.5.  The examiner indicated that "[t]his indicates improved glucose control over what was exhibited back in 2004."  

The Board finds that this opinion requires clarification for several reasons.  As an initial matter, while the examiner indicated that the Veteran's hypertension was not caused by his service-connected diabetes, the examiner did not provided an opinion regarding the aggravation aspect of secondary service connection.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Moreover, while the Board acknowledges the VA examiner's extensive opinion, the rationale is somewhat confusing and does not appear to follow from the information given.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Specifically, the examiner noted a relationship between the severity of diabetes and the development of hypertension and indicated that the Veteran's diabetes was relatively uncontrolled in 2004, the same year he was diagnosed with hypertension.  However, the examiner then goes on to opine that the Veteran's diabetes less likely as not caused his hypertension.  Even upon an overall reading of the examination report, it is difficult to discern the VA examiner's essential rationale from these confusing statements.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105-07 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).

Without further clarification, the Board cannot determine whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, on remand, an addendum opinion should be obtained.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated him for diabetes mellitus and hypertension.  Specifically request that the Veteran furnish appropriate authorization to obtain the following treatment records:

a. Records from a private endocrinologist, Dr. D., as mentioned in VA treatment records from September 2014 and June 2015

b. Private hospitalization records from 2015 or 2016 related to a car accident, as mentioned in a January 2016 VA treatment record

c. Records from "Keesler" for a kidney injury, as mentioned in an August 2016 VA treatment record

After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from 2004 to 2007, from 2010 to 2014, and from 2016 to the present documenting treatment for diabetes mellitus and hypertension from the following VAMCs: Biloxi, Tuscaloosa, Augusta, Los Angeles, Shreveport, Jackson, Heartland-West, Central Alabama, Palo Alto, and San Diego.  

If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. After any outstanding treatment records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus with erectile dysfunction.

The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder. 

After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner should describe all complications and symptoms related to the Veteran's service-connected diabetes mellitus with erectile dysfunction.  The examiner should indicate whether the Veteran's diabetes mellitus causes episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations, visits to a diabetic care provider, progressive loss of strength and weight, or any other complications that should be separately evaluated.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the November 2009 VA examiner for an addendum opinion regarding the Veteran's hypertension.  If the examiner who drafted the November 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension is proximately due to or caused by the Veteran's service-connected diabetes.  

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension has progressed at an abnormally high rate (was aggravated) due to or as a result of the Veteran's service-connected diabetes.

In rendering the opinions above with respect to a secondary relationship, the examiner must discuss the data laid out by the November 2009 examiner regarding the relative severity of the Veteran's diabetes and explain its  significance, or lack thereof, in the Veteran's development of hypertension, considering his specific medical history.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the issues of service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II with erectile dysfunction, and an increased rating for diabetes mellitus type II with erectile dysfunction, currently rated 40 percent.  If the benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






